AMENDMENT NO. 5 TO PARTICIPATION AGREEMENT Transamerica Financial Life Insurance Company (formerly, AUSA Life Insurance Company, Inc.), Variable Insurance Products Fund, and Fidelity Distributors Corporation hereby amend the Participation Agreement ("Agreement" ) dated August 31, 2000 by doing the following: Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Amendment be effective as of the 1st day of May, 2006. TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY By: /s/Priscilla I. Hechler Name: Priscilla I. Hechler Title: Assistant Vice President and Assistant Secretary VARIABLE INSURANCE PRODUCTS FUND By: / s/Christine Reynolds Christine Reynolds Treasurer FIDELITY DISTRIBUTORS CORPORATION By: /s/Bill Loehning Bill Loehning Executive Vice President SCHEDULE A Separate Accounts and Associated Contracts Name of Separate Account and Date Established by Board of Directors Policy form Numbers of Contracts Funded by Separate Account TFLIC Series Life Account (est. October 24, 1994) Form Number: VL03NY Product: AUSA Financial Freedom Builder Form Number VL95NY Product: AUSA Freedom Elite Builder Form Number: JLS02NY Product: AUSA Freedom Wealth Protector Separate Account VA BNY (est. September 27, 1994 Form Number A V Product: AUSA Landmark Variable Annuity TFLIC Series Annuity Account (est. March 20, 2001) Form Number: WL18NY Product: AUSA Freedom Premier TR-Fidelity VIP II Contrafund® Portfolio (est. July 1, 2001) Form Number: TA-AP-2001-CONT Separate Account VA QNY (est. August 13, 1996) Form Number: A V 1 TFLIC Separate Account VNY (est. December 14, 2004) Form Number: A V 11 ?7
